         Case 1:19-cv-12132-ADB Document 39 Filed 11/18/19 Page 1 of 13




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

AKEBIA THERAPEUTICS, INC.,
                      Plaintiff,

       v.
                                                           No. 19-cv-12132-ADB
ALEX M. AZAR II, in his official capacity
as Secretary of Health and Human Services;
UNITED STATES DEPARTMENT OF                                (Leave to file granted on 11/18/19)
HEALTH AND HUMAN SERVICES;
SEEMA VERMA, in her official capacity as
Administrator of the CENTERS FOR
MEDICARE & MEDICAID SERVICES;
CENTERS FOR MEDICARE &
MEDICAID SERVICES,
                      Defendants.



                               AMICUS BRIEF
              OF THE MASSACHUSETTS BIOTECHNOLOGY COUNCIL
             IN SUPPORT OF PLAINTIFF AKEBIA THERAPEUTICS, INC.


                                   INTEREST OF THE AMICUS

       Founded in 1985, Massachusetts Biotechnology Council (“MassBio”) is a nonprofit

association of more than 1,200 biotechnology companies, academic institutions, disease

foundations, and other organizations involved in life sciences and healthcare, principally based or

active in the Commonwealth of Massachusetts. With a commitment to advancing Massachusetts’

leadership in the life sciences by growing the industry, adding value to the healthcare system, and

improving patient lives, MassBio has spent the last three decades advancing policies and providing

educational services to achieve those goals.

       Of the more than 700 MassBio members that are life sciences companies, more than 88%

have fewer than 250 employees worldwide, and 74% have fewer than 50. These small and midsize
         Case 1:19-cv-12132-ADB Document 39 Filed 11/18/19 Page 2 of 13



biotechnology companies depend on consistent application of CMS reimbursement policies to

maintain their ability to research, develop, and commercialize breakthrough medicines, and to

ensure that patients around the world have affordable access to those new treatments. Because of

the already numerous challenges faced by small and midsize biotechnology companies and the

heavy reliance of these innovators on federal healthcare programs, MassBio is particularly

concerned with the uncertainty caused by CMS’s unexplained decision with regard to Auryxia.

As an advocate for innovation and improved patient outcomes, MassBio can provide insight on

the consequences of the CMS Decision for patients, manufacturers, providers, and federal

healthcare programs.

       A core consideration in the decision to grant a preliminary injunction is the public and

private interests that will be affected by the challenged decision. See ECF 15 (“Akebia Motion”)

at 3–4; ECF 16 (“Akebia Mem.”) at 18–20. MassBio’s role as a leader in state and national

educational efforts around the biotechnology industry makes it uniquely well positioned to assist

the Court in understanding the effects of the CMS Decision on the public interest. In this case, the

public interest, including the CMS Decision’s effects on patients, providers, federal healthcare

programs, and manufacturers, further tilts the balance in Akebia’s favor. Accordingly, MassBio

respectfully submits this amicus to aid in the Court’s inquiry.

                                          ARGUMENT

       Over the past decade and a half, Plaintiff Akebia Therapeutics, Inc. (“Akebia”) has spent

more than $270 million developing, testing, and securing regulatory approval for Auryxia® (ferric

citrate) (“Auryxia”). That effort resulted in the development of a product that has secured U.S.

Patent and Trademark Office (“USPTO”) approval for fifteen patents and U.S. Food and Drug

Administration (“FDA”) approval for two indications that hold promise to improve the health and




                                                -2-
         Case 1:19-cv-12132-ADB Document 39 Filed 11/18/19 Page 3 of 13



lives of thousands of patients. Akebia’s considerable investment in developing Auryxia is

illustrative of similar, and even greater, investments across the biotechnology industry. In the six

years leading up to Auryxia’s 2014 FDA approval, the Government Accountability Office

estimates that research and development (“R&D”) spending by U.S.-owned pharmaceutical

companies and U.S.-based R&D by foreign companies exceeded $89 billion per year, reflecting

an eight percent increase in annual spending over that period. See GAO, Drug Industry Profits,

Research and Development Spending, and Merger and Acquisition Deals, at 29 (Nov. 2017) (link).

That investment yielded transformative improvement in Americans’ health care. Over the same

time, novel drugs – innovative products that serve previously unmet medical need or help advance

patient care – accounted for about thirteen percent of all FDA approvals and increased from just

twenty in 2005 to forty-five a decade later. Id. at 41.

       For market participants, federal healthcare spending represents the single greatest variable

when evaluating investment decisions; Medicare alone accounts for fifteen percent of all federal

spending. See Juliette Cubanski et al., The Facts on Medicare Spending and Financing, at 2 (Aug.

20, 2019) (link). Further, federal healthcare spending represents twenty percent of all healthcare

spending in the United States. CMS, National Health Expenditure Fact Sheet (link). Precisely

because of this outsized role, exclusion from reimbursement eligibility under federal healthcare

programs has been recognized as a virtual “financial death sentence” for drug or medical device

manufacturers. HHS-OIG, A Roadmap for New Physicians: Avoiding Medicare and Medicaid

Fraud and Abuse, at 9, 14 (link). Exclusion of a particular product from CMS coverage has a

similarly devastating effect on its financial prospects, especially when the target population is

predominantly older, and thus more likely to be covered by Medicare. The impact on patients is




                                                 -3-
           Case 1:19-cv-12132-ADB Document 39 Filed 11/18/19 Page 4 of 13



just as dire. If a drug is excluded from the Medicare coverage, beneficiaries of that program are

effectively cut off from access to the medication.

          Because manufacturers must make investment decisions years before a reimbursement

decision, they are required to “anticipate questions of value in the clinical development pipeline,”

based on established reimbursement principles at the time of the investment decision, “not simply

at or near the point of launch.” Brian Bruen et al., The Impact of Reimbursement Policies and

Practices on Healthcare Technology Innovation, at 24 (Feb. 2016) (link). Where the company in

question is a smaller, or single-product, innovator, the ability to rely on consistency and regularity

in the reimbursement regime is all the more essential, as a non-reimbursement decision for that

product would be fatal to the company.

          CMS itself recognizes the role that its reimbursement decisions play in fostering future

innovation. It publishes guides like the Innovators’ Guide to Navigating Medicare, which

acknowledges that “[w]ith a Medicare budget of approximately $500 billion and serving 54 million

beneficiaries, [CMS] plays a key role in the overall direction of the health care system.” CMS,

Innovators’ Guide to Navigating Medicare, at 3 (2015) (link). Because payers – particularly large

payers like the Medicare Part D program overseen by CMS – play such a crucial role, HHS-funded

research has identified ways to increase predictability in reimbursement decisions in order to

encourage innovation: “The discernible impact on incentives to innovate can be substantially

affected by the manner in which different reimbursement decision-making processes (by different

payers) are transparent, evidence-based, consistent, and timely.” Bruen supra, at 25 (emphasis

added).

          The decision to deem Auryxia ineligible for reimbursement when used to treat iron

deficiency anemia and to require prior authorization when used to treat hyperphosphatemia (the




                                                 -4-
         Case 1:19-cv-12132-ADB Document 39 Filed 11/18/19 Page 5 of 13



“CMS Decision”), fails on all of these important standards. It was not transparent; after more than

a year of discussions Akebia is still left to guess about the reason for the decision. Akebia Mem.

at 7 (assuming, without confirmation, that Auryxia was designated as ineligible for reimbursement

based on the exception for mineral products). Nor does it seem to have been evidence-based; at

least CMS has not disclosed what that evidence might be. And CMS’s decision-making was

certainly not timely; CMS made its about face after Auryxia had already been placed on formulary,

and without any forewarning.

       From the standpoint of innovation, however, the most problematic aspect of the CMS

Decision – and the focus of amicus’s submission – is the way in which it departs, without

explanation, from past practice. The CMS Decision is inconsistent with (1) the treatment of other

products by CMS under Medicare Part D; (2) the treatment of Auryxia both by the USPTO and by

CMS’s sister organization under the HHS umbrella, the FDA; and (3) the treatment of Auryxia’s

multiple uses within CMS. Each of these inconsistencies introduces uncertainty into the decision-

making of manufacturers that will diminish innovation to the detriment of patients, providers, and

federal healthcare programs.

  I.   CMS’s Treatment of Auryxia is Inconsistent with Its Treatment of Similar Products.

       When companies first consider whether to invest in the development of a new product –

or, in Akebia’s case, whether to start up a new company to develop a new product – the first and

most important reference point is CMS’s treatment of similar products. While there is a certain

degree of inherent unpredictability at the time of initial investment about what the state of affairs

will be fifteen or more years later when the product is ready to enter the market, companies are

nonetheless justified in relying on agencies’ past practice as an indicator of their future behavior.

As Akebia observes, agencies are not free to ignore their own precedent and must “address or




                                                 -5-
         Case 1:19-cv-12132-ADB Document 39 Filed 11/18/19 Page 6 of 13



adequately distinguish” similar prior cases with different outcomes. Akebia Mem. at 13 (quoting

Harrington v. Chao, 280 F.3d 50, 57–59 (1st Cir. 2002)). Companies make investments in new

products long before they know whether they will actually be able to create an innovative, safe,

and effective product, long before they seek patent protection from the USPTO, and long before

they seek regulatory approval from FDA. If they manage to achieve all of those things, however,

the expectation is that CMS will not abruptly reverse course by changing its approach to evaluating

products for inclusion on its formulary. If manufacturers cannot rely on a consistent application

of existing principles to similarly situated new products, the resulting uncertainty would risk

stifling innovation.

       Under Medicare Part D, plan sponsors – who administer prescription drug plans – are only

required to provide beneficiaries with access to “covered part D drugs.” See 42 U.S.C. §§ 1395w-

112; 102(a)(1), (b); 111(e)(2)(A). “Covered part D drugs” are broadly defined to include any drug

“which is approved [by the FDA] for safety and effectiveness as a prescription drug,” except for a

finite and explicit list of products. Id. § 1396r-8(k)(2)(A)(i). As relevant here, that list of

exceptions includes “[p]rescription . . . mineral products.” 42 U.S.C. § 1396r-8(d)(2)(E). Notably,

Congress did not define the meaning of the term “mineral products” and, therefore, innovators like

Akebia may struggle to discern, years in advance of a finished product, whether their new drug

will fall within that exception. Beyond consulting a dictionary, see Akebia Mem. at 7, the logical

starting point of such an inquiry is CMS’s treatment of similar products.

       As Akebia notes, there are numerous products that are identically or similarly situated to

Auryxia and have received favorable CMS reimbursement decisions, including: (1) synthetically

derived mineral components combined with citric acid; (2) Vitamin D analogs; (3) niacin-based

products; and (4) inorganic mineral salts. Akebia Mem. at 13–15. For an innovator at the outset




                                                -6-
         Case 1:19-cv-12132-ADB Document 39 Filed 11/18/19 Page 7 of 13



of product development, there are no grounds on which to differentiate between the treatment of

those products and that of Auryxia. For instance, CMS has approved reimbursement of other

products with active ingredients that are chemically synthesized organic drug substances, such as

Vitamin D analogs. Akebia Mem. at 14. Indeed, CMS has even approved for reimbursement

products in which the active ingredient is a common, naturally occurring form of Vitamin B3. Id.

       Nor has CMS’s historical treatment of products turned on, as it now suggests, whether the

product is “used for treatment of vitamin or mineral deficiencies or conditions caused by vitamin

or mineral deficiencies.” ECF 29 at 2. Indeed, many of Auryxia’s comparison products are

approved to treat precisely those conditions and have nonetheless received favorable

determinations from CMS. See, e.g., FDA Label, Klor-Con® Potassium Chloride Extended-

release Tablets, USP, at 1 (June 2006) (ECF 25-22 at 1) (stating that Klor-Con is “indicated for

the treatment and prophylaxis of hypokalemia,” which is a potassium deficiency in the

bloodstream). Here, moreover, Auryxia was approved based on studies done in patients selected

precisely because traditional mineral supplements had been ineffective, see ECF 25-5 at 9,

confirming that Auryxia is not simply treating a mineral deficiency with a mineral supplement. In

short, neither the source of the product’s active ingredient nor the nature of the treatment would

have suggested to Akebia that reimbursement would be denied for Auryxia.

       None of that is to say that CMS can never make changes to reimbursement criteria or

decisions. Where CMS makes transparent decisions, provides timely notice of the fact that they

are considering those changes, and relies on evidence-based information (with input from the

industry), such decisions can actually enhance companies’ willingness to engage in R&D by

building trust that the agency’s decisions will be well-informed and transparent. But when CMS

does none of those, yet reverses its longstanding practice, such inconsistency not only frustrates




                                               -7-
         Case 1:19-cv-12132-ADB Document 39 Filed 11/18/19 Page 8 of 13



the legitimate expectations underlying past investments, it deters future investment for fear of

other, similar arbitrary decision-making.

 II.   CMS’s Treatment of Auryxia is Inconsistent with Other Governmental Agencies’.

       Innovators will also be deterred from making investments in developing new treatments if

they perceive a risk that different regulatory bodies with overlapping authorities will reach

inconsistent conclusions regarding the same underlying issue. New biotechnological innovations

often must pass through several checkpoints on their way to market. Prior to CMS’s coverage

decisions, Auryxia obtained both patent protection from USPTO and approval from FDA to be

marketed as a drug. USPTO approved fifteen separate patents covering Auryxia, and FDA

approved two separate indications. The actions by those sister regulatory bodies confirm that

Auryxia is not merely a mineral product, but instead qualifies as the type of medical innovation

that federal law, including the Medicare formulary, are meant to incentivize. The CMS Decision

cannot be squared with those other decisions.

       As an initial matter, Auryxia was not treated as a mineral by the USPTO. Both the USPTO

and the Supreme Court have consistently held that naturally occurring products, specifically

including minerals, are not proper subject matter eligible for patent protection. Diamond v.

Chakrabarty, 447 U.S. 303, 309 (1980) (“[A] new mineral discovered in the earth or a new plant

found in the wild is not patentable subject matter.”). As a result, the USPTO has promulgated

guidance that it will not approve patents for any “non-naturally occurring products that lack

markedly different characteristics from any naturally occurring counterpart.” See USPTO, Manual

of Patent Examining Procedure, § 2106 – Patent Subject Matter Eligibility (link). Indeed, “neither

naturally occurring compositions of matter, nor synthetically created compositions that are

structurally identical to the naturally occurring compositions, are patent eligible.” In re BRCA1–

and BRCA2–Based Hereditary Cancer Test Patent Litigation, 774 F.3d 755, 760 (Fed. Cir. 2014)


                                                -8-
         Case 1:19-cv-12132-ADB Document 39 Filed 11/18/19 Page 9 of 13



(emphasis added). Thus, the fact that the USPTO granted patents for Auryxia means that the

USPTO regards it as being – at a minimum – “markedly different” than any naturally occurring

material, including minerals.

       FDA – CMS’s sister organization within HHS – provided further confirmation that Auryxia

is not a mineral. As Akebia has noted, Congress intended Medicare Part D to provide coverage

for “any use of a covered outpatient drug for a medically accepted indication.” ECF 1 (“Compl.”)

¶ 22 (citing H.R. Rep. No. 108-391 at 436). While Congress excluded from coverage FDA

approved prescription minerals or vitamins, see 42 U.S.C. § 1396r-8(d)(2)(E), here, FDA was

unambiguous in finding that “Auryxia is not a naturally derived mixture; it is instead a synthetic

product which is derived via chemical reaction(s) . . . .” ECF 25-8 at 15.

       Indeed, Auryxia’s advancements, based on the clinical investigations Akebia funded, led

FDA to grant Akebia a three-year period of exclusivity on the product. See id. at 19. This statutory

exclusivity period recognizes the importance of medical advances made through clinical studies –

both in terms of current innovation and laying the groundwork for future research – that would be

put at risk by reduced innovation. And, as previously noted, Auryxia’s pivotal trial for its second

indication was specifically limited to patients “who were intolerant of or have had an inadequate

therapeutic response to oral iron supplements.” ECF 25-5 at 9. This further confirms that Auryxia

is not a mineral, since patients responded positively to it after not responding to iron supplements.

Only through further innovation and research, including costly patient trials, was Akebia able to

develop a new medical treatment for a serious health condition. This is not simply a case of FDA

granting an indication for a mineral supplement.

       In short, both the USPTO and FDA have recognized that Auryxia is not simply a naturally

occurring mineral put to a new use, but rather represents a significant scientific innovation,




                                                -9-
        Case 1:19-cv-12132-ADB Document 39 Filed 11/18/19 Page 10 of 13



permitting an improvement in the treatment of hyperphosphatemia and iron deficiency anemia.

CMS’s contradiction of USPTO and FDA on this point is especially problematic given the nature

of the inquiry. In Section 1396r-8(d)(2)(E), Congress used a term – “mineral” – that is a scientific

term with implications for a number of pharmaceutical regulators. Of the three agencies that

looked at this issue, it is USPTO and FDA that have greater scientific expertise regarding what

constitutes a “mineral.” Yet, CMS gave no explanation why it did not treat those agencies’

scientific determinations as decisive of the issue. Where reimbursement coverage turns on

questions of a scientific character, innovators need to know that these scientific determinations

will be made on the basis of sound science. If reimbursement can be denied based on CMS’s

unexplained reversal of prior determinations made by two agencies with scientific expertise,

investors will lack confidence that they need in order to undertake costly scientific investigations.

III.   CMS’s Use-Dependent Treatment of Auryxia is Inconsistent with Statutory
       Requirements.

       Even apart from the above inconsistencies, CMS’s own treatment of Auryxia introduces

sufficient inconsistency in the market to undermine future investment in life-saving innovations.

As Akebia has explained, CMS’s decision to draw a distinction between the different uses of

Auryxia for purposes of reimbursement is inconsistent with the statutory text. Akebia Memo. at

10. If Auryxia is not a mineral product when used to treat hyperphosphatemia, it is not a mineral

product when used to treat iron deficiency anemia.

       The consequences of CMS’s inconsistent treatment will be significant both for

manufacturers and patients. As is often the case, after making a considerable initial investment to

develop and secure approval for an initial indication for Auryxia, Akebia spent a further $50

million to perform additional studies that were necessary to secure approval of its second

indication. Compl. ¶ 31. But the CMS Decision would create clear disincentives to developing



                                                -10-
        Case 1:19-cv-12132-ADB Document 39 Filed 11/18/19 Page 11 of 13



such additional life-saving uses.     Whereas Akebia had an existing, FDA-approved, CMS-

reimbursable product on the market, it was punished for further investing in that life-changing

innovation to obtain a second indication when CMS determined not only that Auryxia’s second

indication was not reimbursable, but that the product’s original indication would require prior

authorization. Now, manufacturers have to consider not only whether a second (or third or fourth)

indication will be approved by FDA and CMS, they have to consider whether seeking that approval

will rebound back and frustrate their ability to recoup expenses and serve patients under their

existing indications. As a result, manufacturers have a significantly diminished incentive to pursue

supplemental New Drug Applications for “add-on” indications.

       Moreover, the CMS Decision is detrimental to patients for existing uses, who are now at

risk of losing funding for treatment options they are already using. Patients and providers must

now go through the onerous prior approval process as required by the CMS Decision and state-

level payers may very well deny reimbursement for Auryxia as a result. This would leave patients

already taking Auryxia for hyperphosphatemia fighting through previously nonexistent red tape

and potentially losing all governmental support for the product that they and their providers have

decided on as a course of treatment. Every manufacturer who considers seeking a second

indication will now faces a critical decision whether to risk serving existing patients in order to

potentially improve the lives of additional patients.

       Nothing in the statutory text suggests that Congress intended the reimbursement of a FDA

approved product to be put at risk by FDA’s approval of a further indication for the product,

especially where, as here, FDA has expressly concluded that the product is not merely a form of a

naturally occurring mineral, but instead a synthetic material derived from a chemical process.




                                                -11-
          Case 1:19-cv-12132-ADB Document 39 Filed 11/18/19 Page 12 of 13



                                          CONCLUSION

       The USPTO says that Auryxia is not a mineral. FDA says that Auryxia is not a mineral.

CMS says that other, similar products are not minerals. And CMS says that Auryxia is not a

mineral when used for other indications. Akebia has amply demonstrated that this line of decision-

making is inconsistent with the APA. As explained above, moreover, these inconsistencies, if

allowed to stand, will undermine the confidence that is necessary to incentivize future investment

in new medical treatments. The industry, patients, and the government itself will all suffer as a

consequence. For these reasons, amicus MassBio respectfully urges the Court to grant Akebia’s

motion.



 Dated: November 18, 2019                    Respectfully submitted,


                                             /s/ Douglas Hallward-Driemeier
                                             Douglas Hallward-Driemeier (BBO # 627643)
                                             Douglas.Hallward-Driemeier@ropesgray.com
                                             ROPES & GRAY LLP
                                             2099 Pennsylvania Avenue NW
                                             Washington, DC 20006
                                             (202) 508-4600 (voice)
                                             (202) 508-4650 (fax)

                                             Attorney for Massachusetts Biotechnology Council




                                              -12-
        Case 1:19-cv-12132-ADB Document 39 Filed 11/18/19 Page 13 of 13



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this date, November 18, 2019, I caused the foregoing to be

electronically filed with the Clerk of the Court using the CM/ECF system, which will

simultaneously serve notice of such filing to counsel of record to their registered electronic mail

addresses.



                                             /s/ Douglas Hallward-Driemeier
                                             Douglas Hallward-Driemeier (BBO # 627643)
                                             Douglas.Hallward-Driemeier@ropesgray.com
                                             ROPES & GRAY LLP
                                             2099 Pennsylvania Avenue NW
                                             Washington, DC 20006
                                             (202) 508-4600 (voice)
                                             (202) 508-4650 (fax)

                                             Attorney for Massachusetts Biotechnology Council




                                               -13-
